The plaintiff in error was convicted in the county court of Greer county on a charge of having possession of intoxicating liquor with intent to violate the law, and was sentenced to serve a term of 30 days in the county jail and to pay a fine of $50. The cause was tried in December, 1924, and appeal was lodged in this court in April, 1925. No briefs have been filed in support of the appeal, and no appearance for oral argument made. An examination of the record discloses that the offense was properly charged, and that the evidence is sufficient to sustain the judgment and sentence. No fundamental error requiring a reversal is apparent. The case is affirmed. *Page 393